Case 6:20-cv-00592-JCB-JDL Document 7 Filed 03/04/21 Page 1 of 2 PageID #: 18




                                  No. 6:20-cv-00592

                                  Lars Theorine,
                                      Petitioner,
                                          v.
                               Sheriff, Smith County,
                                     Respondent.


                                      ORDER

               On November 4, 2020, petitioner Lars Theorine, proceed-
           ing pro se, filed the above-styled petition for a writ of habeas
           corpus. Doc. 1. The case was referred to United States Magis-
           trate Judge John D. Love pursuant to 28 U.S.C. § 636(b). Doc.
           2.
               On November 6, 2020 and again on December 7, 2020, the
           magistrate judge instructed petitioner to either pay the $5 fil-
           ing fee or apply to proceed in forma pauperis Docs. 3, 5. Peti-
           tioner failed to do so. On January 22, 2021, the magistrate
           judge entered a report recommending that petitioner’s peti-
           tion be dismissed without prejudice for want of prosecution
           and failure to obey an order. Doc. 6. No objections were filed.
              When no party objects to the magistrate judge’s report and
           recommendation, the court reviews it only for clear error. See
           Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
           Cir. 1996). Having reviewed the magistrate judge’s report,
           and being satisfied that it contains no clear error, the court ac-
           cepts its findings and recommendation. The petition is dis-
           missed without prejudice for failure to prosecute and for fail-
           ure to comply with a court order.
Case 6:20-cv-00592-JCB-JDL Document 7 Filed 03/04/21 Page 2 of 2 PageID #: 19




                               So ordered by the court on March 4, 2021.



                                          J. C AMPBELL B ARKER
                                        United States District Judge




                                     -2-
